Citation Nr: 1425924	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-46 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).

2.  Entitlement to service connection for a disability of the urinary tract, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).

3.  Entitlement to service connection for unspecified joint pain, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).

5.  Entitlement to service connection for numbness and tingling of the right lower extremity, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).

6.  Entitlement to service connection for numbness and tingling of the left lower extremity, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).  

7.  Entitlement to service connection for numbness and tingling of the right upper extremity, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117 (West Supp. 2013).

8.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted service connection for irritable bowel syndrome and assigned an initial noncompensable rating, and denied the remaining claims.  The Veteran filed a notice of disagreement with the determinations, including the rating assigned for the irritable bowel syndrome.  

In a May 2010 rating decision, the RO granted service connection for paresthesia of the left upper extremity (claimed as numbness and tingling of the upper extremity) and assigned a 10 percent rating; granted service connection for allergic rhinitis with headaches (claimed as chronic respiratory disability and infection) and assigned a noncompensable rating.  He did not express disagreement with the ratings assigned for the newly service-connected conditions; hence, these issues are not before the Board and will not be addressed herein.  

In addition, in the May 2010 rating decision, the RO granted a higher initial 10 percent rating for the irritable bowel syndrome.   However, as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for the Veteran's service-connected irritable bowel syndrome remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's fatigue has been attributed to a known clinical diagnosis and is not a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness, and did not have its onset during military service.  

2.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of a urinary tract disability as a manifestation of an undiagnosed illness or a medically unexplained chronic multi symptom illness; and the urinary tract infections in service were acute and transitory with no chronic symptoms or residuals.  

3.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of unspecified joint pain as a manifestation of an undiagnosed illness or a medically unexplained chronic multi symptom illness.  

4.  The most probative evidence shows that the Veteran's reflux has been attributed to a known clinical diagnosis and is not a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness; GERD did not have its onset during military service and is not otherwise related to such service.   

5.  The most probative evidence shows that the Veteran does not have objectively exhibited signs or symptoms of numbness and tingling of the right upper and bilateral lower extremities as a manifestation of an undiagnosed illness, a medically unexplained chronic multi symptom illness, or that are otherwise attributable to service.  

6.  The Veteran's irritable bowel syndrome is manifested by alternating diarrhea and constipation, but not more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, or a chronic disability manifested by fatigue, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013). 

2.  A chronic disability manifested by urinary tract infections, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013). 

3.  A chronic disability manifested by unspecified joint pain, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013). 

4.  GERD, or a chronic disability manifested by reflux, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  A chronic disability manifested by numbness and tingling of the right lower extremity, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

6.  A chronic disability manifested by numbness and tingling of the left lower extremity, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

7.  A chronic disability manifested by numbness and tingling of the right upper extremity, to include as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

8.  The criteria for an initial rating in excess of 10 percent for irritable bowel syndrome have not been met from the date of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With regard to the claims for service connection, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified appropriately in a letter dated in August 2007.  Moreover, the Veteran's appeal of the initial rating assigned for his irritable bowel syndrome is a downstream issue, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2013); Hartman v. Nicholson, 483 F.3d. 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative  suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as arthritis or an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834  (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) .

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3). 
"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110  is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Chronic Fatigue Syndrome

The Veteran's service treatment reports do not show any complaints related to fatigue and he was not diagnosed with chronic fatigue syndrome.  Upon VA examination in February 2010, his complaints of fatigue were related to sleep apnea and depression - neither of which were noted to have had their onset during active military service.  Significantly, moreover, the February 2010 VA examiner's assessment was that the Veteran did not have chronic fatigue syndrome.  Hence, direct service connection is not warranted.  Furthermore, since the Veteran's fatigue has been linked to a known cause, that is to sleep apnea and depression, service connection as due to an undiagnosed illness or as a medically unexplained chronic multi symptom illness is also not warranted.  

The Veteran and other lay persons have alleged that the Veteran's fatigue is related to his military service.  Lay persons are competent to provide opinions on some medical issues.  However, the specific disability in this case, chronic fatigue, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Chronic fatigue syndrome requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for chronic fatigue syndrome.  

The most persuasive evidence of record does not show that the Veteran has chronic fatigue syndrome, or a disability manifested by fatigue due to an undiagnosed illness.  In this case, a competent medical expert provided an opinion and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability of the Urinary Tract System

The Veteran reported that he was treated for two urinary tract infections; however, no chronic urinary tract disability was noted upon separation in August 1991.  Private medical records show that he was seen in October 2004 for complaints of bloody urine.  He was diagnosed with a urinary tract infection and urethritis, and treated with antibiotics.  The gross hematuria resolved.  Upon VA examination in February 2010, urinalysis testing was in the normal range, and the examiner stated that the clinical findings upon evaluation did not indicate the presence of a chronic urinary tract disability or any chronic symptoms that may be attributed to an undiagnosed illness.  In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225  1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 1992) (service connection may not be granted unless a current disability exists).  

The Veteran and other lay persons have alleged that the Veteran's urinary tract issues are related to his military service.  Lay persons are competent to provide opinions on some medical issues.  However, the specific ailment in this case, urinary tract disability, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Chronic urinary tract disability requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a disability of the urinary tract.  

The most persuasive evidence of record does not show that the Veteran has a chronic disability manifested by urinary tract infections or other urinary tract symptoms.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a disability of the urinary tract, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Unspecified Joint Pain

The Veteran's service treatment reports do not show any complaints related to joint pain or chronic joint pathology.  Private medical records show that he had full range of motion in his joints, without swelling.  Upon VA examination in July 2010, the Veteran's musculoskeletal system was noted to be normal with no pathology found.  In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225  1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 1992) (service connection may not be granted unless a current disability exists).  

The Veteran and other lay persons have alleged that the Veteran's joint pain is related to his military service.  Lay persons are competent to provide opinions on some medical issues.  However, orthopedic disabilities fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for unspecified joint pain.  

The most persuasive evidence of record does not show that the Veteran has chronic joint disabilities, or a disability manifested by unspecified joint pain due to an undiagnosed illness.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for unspecified joint pain, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

GERD

The Veteran's service treatment reports do not show any complaints related to reflux or GERD and he was not diagnosed with the disability.  Private medical records show that he was seen for complaints of reflux many years after service and the disorder was initially diagnosed in 2006, more than 14 years after discharge from active duty.  Upon VA examination in February 2010, the examiner stated that it was less likely that the Veteran's GERD was causally related to his military service.  There is no medical opinion to the contrary.  Hence, direct service connection is not warranted.  Furthermore, since the Veteran's reflux has been linked to a known cause - GERD - service connection as due to an undiagnosed illness or as a medically unexplained chronic multi symptom illness is also not warranted.  

The Veteran and other lay persons have alleged that the Veteran's reflux is related to his military service.  Lay persons are competent to provide opinions on some medical issues.  However, the specific disability in this case, GERD, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  GERD requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for GERD.  

The most persuasive evidence of record does shows that the Veteran's GERD was not manifest in service, or for many years thereafter, and is not due to an undiagnosed illness or an other medically unexplained chronic multi symptom illness.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for GERD, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Numbness and Tingling of the Lower Extremities and Right Upper Extremity

Service treatment reports do not denote any complaints or findings relevant to numbness and/or tingling of the lower extremities or the right upper extremity.  The current medical evidence shows that the Veteran has not been diagnosed with numbness or tingling in the right upper or lower extremity.  Upon VA examination in July 2010, neurological testing in these extremities was intact.  In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225  1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 1992) (service connection may not be granted unless a current disability exists).  Additionally, the neurological symptoms present in the Veteran's left lower extremity (parasthesias) have been attributed to degenerative changes in his lumbosacral spine (a non-service connected disability).  Hence, service connection for numbness and tingling of the left lower, right upper and/or right lower extremities is not warranted on a direct basis.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. However, here, there is no diagnosis and no discernible symptomatology.  The Veteran was afforded two Gulf War examinations, and the examiners could not find any evidence of numbness and tingling of the left lower, right upper and/or right lower extremities as part of a chronic multi symptoms illness.  Hence, service connection is also not warranted as due to an undiagnosed illness or other medically unexplained chronic multi symptom illness. 

With respect to the Veteran's own assertions, as well as the lay statements submitted on his behalf, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127  1998).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has complained of numbness and tingling in his right upper and both lower extremities over the years his claim has been pending.  However, there were no objective manifestations of numbness and tingling perceptible to an examining physician and no non-medical indicators that are capable of independent verification.  Hence, the Veteran's and other lay statements are insufficient to establish entitlement to the benefit sought on either a direct or presumptive basis.   

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A. § 5107 (West 2002);38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 491990).


Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's irritable bowel syndrome is currently rated 10 percent under Diagnostic Code 7319.  That diagnostic code provides that a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  

The evidence of record shows that the Veteran experiences moderate symptoms of irritable bowel syndrome, including bouts of constipation and alternating diarrhea.  However, he does not experience more or less constant abdominal distress as required to warrant the next higher 30 percent rating.  In September 2007, the Veteran was seen with epigastric abdominal pain.  On VA examination in February 2010, he reported only intermittent episodes of lower abdominal cramping.  The evidence fails to suggest that the Veteran has experienced anything more then intermittent abdominal distress, with no findings that such abdominal distress was constant, to any degree.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for irritable bowel syndrome at any time during the appeal period.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic fatigue syndrome, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a disability of the urinary tract, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for unspecified joint pain, including due to an undiagnosed illness, or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for gastroesophageal reflux disease (GERD), including due to an undiagnosed illness, or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for numbness and tingling of the right lower extremity, including due to an undiagnosed illness or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117,  is denied.

Service connection for numbness and tingling of the left lower extremity, including due to an undiagnosed illness, or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117, is denied.  

Service connection for numbness and tingling of the right upper extremity, including due to an undiagnosed illness, or other medically unexplained chronic multi symptom illness pursuant to 38 U.S.C.A. § 1117, is denied.

An initial rating in excess of 10 percent for irritable bowel syndrome is denied.  



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


